     Case 6:20-mc-00009-JDK Document 3 Filed 06/04/20 Page 1 of 1 PageID #: 17




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

                                                               §
IN THE MATTER OF                                               §
                                                               §
                                                               §
                                                               §            Case No. 6:20-mc-9-JDK
JASON LEE VAN DYKE                                             §

                                              ORDER TO RESPOND

           Before the Court is Jason Lee Van Dyke’s Motion to Modify Reciprocal Discipline Order

(Docket No. 2). To better assess Mr. Van Dyke’s request, the Court hereby ORDERS Mr. Van

Dyke to file a notice with the Court on or before June 18, 2020, with the following information:

           1. A copy of all disciplinary actions 1 against Mr. Van Dyke that have caused him to lose

                the right to practice law before any state or federal court, either permanently or

                temporarily, and entered at any time after he was first admitted to practice in the Eastern

                District of Texas;

           2. The date Mr. Van Dyke disclosed each such disciplinary action to the Eastern District

                of Texas Clerk of Court pursuant to Local Rule AT-2(b)(4); and

           3. For each disciplinary action Mr. Van Dyke failed to promptly disclose to the Eastern

                District of Texas Clerk of Court, a brief explanation for his failure to timely disclose.

           So ORDERED and SIGNED this 4th                      day of June, 2020.



                                                              ___________________________________
                                                              JEREMY D. KERNODLE
                                                              UNITED STATES DISTRICT JUDGE




1
    “Disciplinary action” includes, but is not limited to, the circumstances set forth in Local Rule AT-2(b)(1).
